NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 10-2287
                                       ___________

                               ANGEL MANUEL PINET,
                                               Appellant

                                             v.

                    DONNA ZICKEFOOSE, Warden, F.C.I. Fort Dix
                     ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                         (D.N.J. Civil Action No. 10-cv-00528)
                       District Judge: Honorable Noel L. Hillman
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  December 21, 2010

              Before: SCIRICA, SMITH and VANASKIE, Circuit Judges

                               (Filed December 22, 2010)
                                      ___________

                               OPINION OF THE COURT
                                    ___________

PER CURIAM.

       Angel Manuel Pinet, a federal prisoner proceeding pro se, appeals an order of the

United States District Court for the District of New Jersey dismissing his petition for a
writ of habeas corpus filed pursuant to 28 U.S.C. § 2241. For the reasons discussed

below, we will affirm the judgment of the District Court.

      Because the parties are familiar with Pinet’s extensive efforts to obtain post-

conviction relief, we merely summarize the background relevant to our consideration of

the issues presented. Pinet was convicted by a federal jury in December 1998 of multiple

drug offenses. He was sentenced to 360 months of imprisonment. We affirmed Pinet’s

conviction and sentence. The District Court denied Pinet’s motion under 28 U.S.C.

§ 2255, and we denied a certificate of appealability. Thereafter, Pinet unsuccessfully

sought authorization to file second or successive § 2255 motions. In June 2009, the

District Court granted Pinet’s motion under 18 U.S.C. § 3582(c), reducing his sentence

by 68 months. Pinet appealed, challenging the sentencing court’s original calculation of

his base offense level under the Sentencing Guidelines. We summarily affirmed the

District Court’s order, concluding that Pinet’s argument could only be brought in a §

2255 motion. See United States v. Pinet, 361 F. App’x 382, 383 (3d Cir. 2010).

Consequently, Pinet submitted another application to file a second or successive § 2255

motion, which we denied.

      Pinet also filed in the District Court the instant motion under § 2241. He again

argued that the sentencing court “miscalculated” his base offense level. Pinet asserted

that he was entitled to have his claim heard under § 2241 because he was challenging the

duration of his confinement. The District Court dismissed the § 2241 petition for lack of
                                            2
jurisdiction, concluding that Pinet had failed to demonstrate that § 2255 is inadequate or

ineffective such that he should be allowed to proceed under § 2241. Pinet appealed. He

has filed a “Motion for Expedited Appeal,” suggesting that, based on his calculation, his

proper release date is approaching. We have appellate jurisdiction pursuant to 28 U.S.C.

§ 1291.

       A § 2255 motion filed in the sentencing court is the presumptive means for a

federal prisoner to challenge the validity of a conviction or sentence. See Davis v. United

States, 417 U.S. 333, 343 (1974); In re Dorsainvil, 119 F.3d 245, 249 (3d Cir. 1997). A

habeas petitioner can seek relief under § 2241 only if the remedy provided by § 2255 is

“inadequate or ineffective” to test the legality of his detention. See Dorsainvil, 119 F.3d

at 249-51. A § 2255 motion is not “inadequate or ineffective” merely because the

petitioner cannot meet the stringent gatekeeping requirements of § 2255, Okereke v.

United States, 307 F.3d 117, 120 (3d Cir. 2002), or because the sentencing court does not

grant relief, Cradle v. United States ex rel. Miner, 290 F.3d 536, 539 (3d Cir. 2002) (per

curiam). Rather, the “safety valve” provided under § 2255 is extremely narrow and has

been held to apply in unusual situations, such as those in which a prisoner has had no

prior opportunity to challenge his conviction for a crime later deemed to be non-criminal

by an intervening change in law. See Okereke, 307 F.3d at 120 (citing In re Dorsainvil,

119 F.3d at 251). Pinet has not demonstrated such a limitation in § 2255’s scope or


                                             3
procedure here. His § 2241 petition raises claims which could have been presented in a

motion pursuant to § 2255.

         Accordingly, we will affirm the judgment of the District Court.1




   1
       Pinet’s “Motion for Expedited Appeal” is denied.

                                              4